DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 10/11/2021. Claims 1-2, 4-11, 13, 15-19, and 21-24 are presently pending and are presented for examination. 	

Response to Arguments
Applicant's arguments, see page 8, filed 10/11/2021, have been fully considered but they are not persuasive. The Applicant has argued that Newman does not disclose the feature of “selectively increasing the negative wheel torque threshold based on a mass of the electrified vehicle”, and that Newman only discloses an upper threshold being reached faster in response to a more sensitive pedal.  However, the threshold that Newman describes corresponds to an amount between regenerative braking and friction braking (see at least [0025]).  Additionally, Newman sets forth adjustments to brake response when a vehicle is heavier than previously determined (see at least [0026]) that allow for the threshold between regenerative braking and friction braking to be increased.  If the brake pedal response is not adjusted for an increased vehicle mass, the threshold is lower and the vehicle bypasses the regenerative braking zone and enters friction braking at a sooner point.  By adjusting the braking 
Applicant's arguments, see page 8, filed 10/11/2021, have been fully considered but they are not persuasive. The Applicant has argued that Newman does not disclose the feature of “…the controller is configured to increase the negative wheel torque threshold in excess of an original, manufacturer-set negative wheel torque threshold…” however the Examiner respectfully disagrees.  Newman discloses the adjustment of vehicle brake control from a previously set threshold, which may include an original manufacturer-set threshold, when a vehicle weight is increased (see at least [0026]).  A vehicle’s responsiveness is set with respect to its gross vehicle weight or equivalent test weight, and Newman provides an adjustment to braking sensitivity from the manufacturer-set, predefined sensitivity.

Claim Objections
Claim 21 is objected to because of the following informalities:  “…predetermined amount, the is controller configured…” should be updated to “…predetermined amount, the [[is]] controller is configured…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 11, 13, 15-16, 19, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US-2014/0297147; already of record) in view of Minarcin et al. (US-2011/0251770; hereinafter Minarcin; already of record).
Regarding claim 1, Newman discloses an electrified vehicle (see at least Abs), comprising: 
an energy recovery mechanism configured to apply a negative wheel torque up to a negative wheel torque threshold (see at least [0025] where varying the sensitivity of the brake pedal increases the threshold betwe3en the regeneration braking zone and the friction braking zone.  The threshold is increased by way of more force being applied to the braking system priori to reaching the friction braking zone); and 
a controller configured to selectively increase the negative wheel torque threshold based on a mass of the electrified vehicle (see at least [0026]), 
…
However, Newman does not explicitly disclose the following:
…the energy recovery mechanism is a regenerative braking system configured to selectively resist rotation of at least one wheel of the electrified vehicle.
Minarcin, in the same field of endeavor, teaches 
…the energy recovery mechanism is a regenerative braking system configured to selectively resist rotation of at least one wheel of the electrified vehicle (see at least [0032] and [0024] where regenerative braking units are activated based upon an operators pedal movement, causing the braking units to apply a negative torque to a wheel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric vehicle of Newman with a regenerative braking system as taught by Minarcin to provide the proper amount of negative torque to a wheel, resulting in the maximum amount of regenerative braking torque (see at least [0047]-[0050]).
Regarding claim 2, Newman in view of Minarcin teach the electrified vehicle as recited in claim 1, wherein the mass of the electrified vehicle is an effective mass of the electrified vehicle and the controller is configured to estimate the effective mass of the electrified vehicle (see Newman at least [0022]-[0023]).
Regarding claim 5, Newman in view of Minarcin teach the electrified vehicle as recited in claim 2, wherein the controller is configured to increase the negative wheel torque applied by the energy recovery mechanism when an estimate of the effective mass of the electrified vehicle exceeds a predefined value (see Newman at least [0026] where a vehicle mass that was “previously determined” will be interpreted 
Regarding claim 6, Newman in view of Minarcin teach the electrified vehicle as recited in claim 5, wherein the predefined value is an equivalent test weight (see Minarcin at least [0042] and [0045] where the negative wheel torque increases with an increase in effective mass, that of which is specified by the manufacturer. The linear relationship between is shown in Equation 1 of Minarcin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrified vehicle of Newman to alter controls when an effective mass exceeds the equivalent test weight as shown in Minarcin for the continual refinement of braking control relative to an effective mass (see at least [0041]).
Regarding claim 11, Newman in view of Minarcin teach the electrified vehicle as recited in claim 1, wherein the energy recovery mechanism is configured to apply a negative torque to at least one wheel of the electrified vehicle (see Minarcin at least [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy recovery system of an electrified vehicle of Newman with the detail of applying a negative torque to a wheel as taught by Minarcin for the benefit of inducing friction and converting kinetic energy into electrical energy (see at least [0032]-[0033]).
Regarding claim 13, Newman in view of Minarcin teach the electrified vehicle as recited in claim 1, further comprising a battery pack, wherein the controller is configured to selectively (see Minarcin at least [0033]) direct power from the energy recovery mechanism to the battery pack (see Newman at least [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric vehicle of Newman with the selective changes in battery 
Regarding claim 15, Newman in view of Minarcin teach the analogous material of that in claim 1 and claim 11 as recited in the instant claim.
Regarding claim 16, Newman in view of Minarcin teach the method as recited in claim 15. Newman additionally discloses the analogous material of that in claim 5 as recited in the instant claim.
Regarding claim 19, Newman in view of Minarcin teach the method as recited in claim 16. Minarcin additionally teaches the analogous material of that in claim 6 as recited in the instant claim.
Regarding claim 21, Newman in view of Minarcin teach the electrified vehicle as recited in claim 1, wherein: 
when an estimated effective mass of the electrified vehicle exceeds an equivalent test weight by a predetermined amount, the is controller configured to increase the negative wheel torque threshold in excess of an original, manufacturer-set negative wheel torque threshold (see Newman at least [0025]-[0026]), and 
when the estimated effective mass of the electrified vehicle is equal to or less than the equivalent test weight, the controller is configured to determine that the negative wheel torque threshold should not be increased above the original manufacturer-set negative wheel torque threshold (see Newman at least [0025]-[0026]).
Regarding claim 22, Newman in view of Minarcin teach the method as recited in claim 15.  Newman additionally discloses the analogous material of that in claim 21 as recited in the instant claim. 
Regarding claim 24, Newman in view of Minarcin teach the method as recited in claim 15, wherein, when a braking request cannot be fully met by applying negative wheel torque at the negative wheel torque threshold, the method includes applying friction braking to meet the braking request (see Newman at least [0025] and [0027] which describes the threshold after the regenerative braking zone, .

Claims 4, 7-10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Minarcin and further in view of Inoue et al. (US-2006/0287798; hereinafter Inoue; already of record).
Regarding claim 4, Newman in view of Minarcin teach the electrified vehicle as recited in claim 2, wherein the controller is configured to estimate the effective mass by estimating the mass of the electrified vehicle and estimating the mass of a load (see Newman at least [0026])…
However, neither Newman nor Minarcin teach …a load towed by the electrified vehicle.
Inoue, in the same field of endeavor, teaches …a load towed by the electrified vehicle (see at least Abs, Fig 1B, and [0084] lines 14-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the effective mass calculation of Newman and Minarcin to incorporate the mass of a towed load as taught by Inoue due to the significant increase in overall mass and therefore an increased dependence on the braking system and to be able to use the appropriate braking forces (see at least [0006]).
Regarding claim 7, Newman in view of Minarcin teach the electrified vehicle as recited in claim 2, wherein the controller is configured to estimate the effective mass of the electrified vehicle (see Newman at least [0023])…
However, neither Newman nor Minarcin teach …by comparing a negative wheel torque level to a level of deceleration of the electrified vehicle.
Inoue, in the same field of endeavor, teaches …by comparing a negative wheel torque level to a level of deceleration of the electrified vehicle (see Inoue at least [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation of effective mass as seen in Newman and Minarcin with wheel torque and deceleration as taught by Inoue due to the linear relationship shared between braking torque and deceleration, which rely on the mass of a vehicle and will vary as the vehicle's mass changes from different load scenarios. Adjusting the negative wheel torque to properly address a level of deceleration allows for the vehicle to apply the appropriate braking forces (see at least [0006], [0101], and Fig 12).
Regarding claim 8, Newman in view of Minarcin teach the electrified vehicle as recited in claim 2.  However, neither Newman nor Minarcin teach when estimating the effective mass of the electrified vehicle, the controller considers whether a trailer is attached to the electrified vehicle.
Inoue, in the same field of endeavor, teaches when estimating the effective mass of the electrified vehicle, the controller considers whether a trailer is attached to the electrified vehicle (see Inoue at least [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrified vehicle of Newman and Minarcin with the addition of a trailer and its mass as taught by Inoue when estimating an effective mass due to the relationship between mass and a required braking torque. If the effective mass did not include the mass of the attached trailer, the vehicle’s unadjusted braking forces would not allow for the consistent levels of pedal force or deceleration that may be desired by an operator (see at least [0064]).
Regarding claim 9, Newman in view of Minarcin teach the electrified vehicle as recited in claim 2, wherein the controller is configured to estimate the effective mass of the electrified vehicle (see Newman at least [0023])…
 …by interpreting signals from at least one load sensor mounted to the electrified vehicle.
Inoue, in the same field of endeavor, teaches …by interpreting signals from at least one load sensor mounted to the electrified vehicle (see Inoue at least [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrified vehicle of Newman and Minarcin with a load sensor as taught by Inoue so that an effective mass of the vehicle can be calculated at a low cost with high reliability, based on the detected mass of a load (see at least ([0113]).
Regarding claim 10, Newman in view of Minarcin teach the electrified vehicle as recited in claim 1.  However, neither Newman nor Minarcin explicitly teach the negative wheel torque threshold is based on a predefined maximum deceleration rate of the electrified vehicle.
Inoue, in the same field of endeavor, teaches the negative wheel torque threshold is based on a predefined maximum deceleration rate of the electrified vehicle (see at least [0100]-[0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the torque threshold of Newman and Minarcin with a maximum deceleration rate as taught by Inoue to avoid exceeding a maximum speed and applying an excessive amount of load on the vehicle’s generator (see at least ([0100]).
Regarding claim 17, Newman in view of Minarcin teach the method as recited in claim 16.  Newman in view of Inoue additionally teach the analogous material of that in claim 7 as recited in the instant claim.
Regarding claim 18, Newman in view of Minarcin teach the method as recited in claim 16.  Inoue additionally teaches the analogous material of that in claim 8 as recited in the instant claim.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Minarcin and further in view of Martinez et al. (US-2020/0070829; hereinafter Martinez).
Regarding claim 23, Newman in view of Minarcin teach the electrified vehicle as recited in claim 1.  However, neither Newman nor Minarcin teach the negative wheel torque threshold is a level of negative wheel torque below which the energy recovery mechanism will not cause the vehicle to exhibit undue vibrations or noise.
Martinez, in the same field of endeavor, teaches the negative wheel torque threshold is a level of negative wheel torque below which the energy recovery mechanism will not cause the vehicle to exhibit undue vibrations or noise (see at least [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrified vehicle as taught by Newman in view of Minarcin with a negative wheel torque which does not exhibit undue vibrations or noise as taught by Martinez to reduce cabin noise and increase occupant comfort (see at least [0002]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        12/6/2021